PER CURIAM:
Faith Davenport Wood appeals from the district court’s orders dismissing her claims to property levied upon and sold by the Internal Revenue Service and denying her motion to alter or amend the judgment. We have reviewed the briefs, the joint appendix, and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Wood v. Robertson, No. CA-04-265-8-20 (D.S.C. filed Apr. 8, entered Apr. 9, 2004 & filed Apr. 26, entered Apr. 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED